MONTGOMERY, Judge.
Irvin Napier was indicted for willful murder. He was convicted of the offense of voluntary manslaughter. His punishment was fixed at fifteen years’ confinement.
No bill of exceptions was filed or made a part of this record. Criminal Code of Practice Section 282. Upon motion of the appellee, the transcript of evidence was properly stricken from the record. In the absence of a bill of exceptions, it is presumed that the action of the trial court was correct and that the evidence was sufficient to support the verdict rendered. The only question before the Court is whether the indictment is sufficient to support the verdict. White v. Commonwealth, 225 Ky. 153, 7 S.W.2d 1059; Morgan v. Commonwealth, 284 Ky. 124, 143 S.W.2d 1063; Titsworth v. Commonwealth, 298 Ky. 814, 184 S.W.2d 228; Higgins v. Commonwealth, Ky., 252 S.W.2d 29. The indictment is sufficient.
Judgment is affirmed.